

113 S2534 PCS: Department of Homeland Security Appropriations Act, 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 443113th CONGRESS2d SessionS. 2534[Report No. 113–198]IN THE SENATE OF THE UNITED STATESJune 26, 2014Ms. Landrieu, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Department of
		  Homeland Security for the fiscal year ending September 30, 2015, and for other
			 purposes.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Department
			 of Homeland Security for the fiscal year ending September 30, 2015, and
			 for
			 other purposes, namely:IDepartmental management and operationsOffice of the Secretary and Executive ManagementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by
			 section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and
			 executive management of the Department of Homeland Security, as authorized
			 by law, $124,571,000: Provided, That not to exceed $45,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland
			 Security personnel to support official travel of the Secretary and the
			 Deputy Secretary shall be paid from amounts made available for the
			 Immediate Office of the Secretary and the Immediate Office of the Deputy
			 Secretary: 
					Provided further, That expenditure plans for the Office of Policy, the Office of Intergovernmental Affairs, the
			 Office for Civil Rights and Civil Liberties, the Citizenship and
			 Immigration Services Ombudsman, and the Privacy Officer shall	be
			 submitted at the time the President's budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by
			 sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C.
			 341 through 345), $192,692,000, of which not to exceed $2,250 shall be for
			 official reception and representation expenses: Provided, That of the total amount made available under this heading, $4,493,000 shall remain available until September 30, 2016, solely for the alteration and improvement of facilities, tenant improvements, and relocation
			 costs to consolidate Department headquarters operations at the Nebraska
			 Avenue Complex; and $8,000,000 shall remain available until September 30,
			 2016, for the Human Resources Information Technology program: Provided further, That the Under Secretary for Management shall, pursuant to the requirements contained in House
			 Report 112–331, submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, at the time the President's budget
			 proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of
			 title 31, United States Code, a Comprehensive Acquisition Status Report,
			 which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and
			 shall submit quarterly updates to such report not later than 45 days after
			 the
			 completion of each quarter.Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103
			 of the Homeland Security Act of 2002 (6 U.S.C. 113), $48,213,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the
			 Senate and the House of Representatives, at the time the President's
			 budget proposal for fiscal year 2016 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years
			 Homeland Security Program, as authorized by section 874 of Public Law
			 107–296 (6 U.S.C. 454).Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103
			 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide
			 technology investments, $254,001,000; of which $95,078,000 shall be
			 available for salaries and expenses; and of which $158,923,000, to remain
			 available until September 30, 2016, shall be available for development and acquisition of information technology equipment, software,
			 services, and related activities for the Department of Homeland Security.Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as
			 authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121
			 et seq.), $295,269,000; of which not to exceed $3,825 shall be for
			 official reception and representation expenses; and of
			 which $131,679,000 shall remain available until September 30, 2016.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978 (5 U.S.C. App.), $118,617,000; of which not
			 to exceed $300,000 may be used for certain confidential operational
			 expenses,
			 including the payment of informants, to be expended at the direction of
			 the Inspector General.IISecurity, enforcement, and investigationsU.S. customs and border protectionSalaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs,
			 agricultural inspections and regulatory activities related to plant and
			 animal imports, and transportation of unaccompanied minor aliens; purchase
			 and lease of up to 7,500 (6,500 for replacement only) police-type
			 vehicles; and contracting with individuals for personal services abroad;
			 $8,320,391,000; of which $3,274,000 shall be derived from the Harbor
			 Maintenance Trust Fund for administrative
			 expenses related to the collection of the Harbor Maintenance Fee pursuant
			 to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
			 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland
			 Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425
			 shall be for official reception and representation expenses; of
			 which such sums as become available in the Customs User Fee Account,
			 except sums subject to section 13031(f)(3) of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived
			 from that account; of which not to exceed $150,000 shall be available for
			 payment for rental space in connection with preclearance operations; and
			 of which not to exceed $1,000,000 shall be for awards of compensation to
			 informants, to be accounted for solely under the certificate of the
			 Secretary of Homeland Security: Provided, That for fiscal year 2015, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C.
			 267(c)(1)) shall be $35,000; and notwithstanding any other provision of
			 law, none of the funds appropriated by this Act shall be available to
			 compensate any employee of U.S. Customs and Border Protection for
			 overtime, from whatever source, in an amount that exceeds such limitation,
			 except in individual cases determined by the Secretary of Homeland
			 Security, or the designee of the Secretary, to be necessary for national
			 security purposes, to prevent excessive costs, or in cases of immigration
			 emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time
			 equivalent agents protecting the borders of the United States in the
			 fiscal year: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, the
			 Secretary may propose to reprogram and transfer funds within and into this
			 appropriation as necessary to ensure the care and transportation of
			 unaccompanied alien children.Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of
			 automated systems, including salaries and expenses, $806,699,000; of which
			 $445,575,000 shall remain available until September 30, 2017; and of which not less than $140,970,000 shall be for the development of the Automated Commercial
			 Environment.Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $362,466,000, to remain
			 available until September 30, 2017.Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels,
			 aircraft, unmanned aircraft systems, and other related equipment of the
			 air and marine program, including salaries and expenses, operational
			 training, and mission-related travel, the operations of which include the
			 following: the interdiction of narcotics and other goods; the provision of
			 support to Federal, State, and local agencies in the enforcement or
			 administration of laws enforced by the Department of Homeland Security;
			 and, at the discretion of the Secretary of Homeland Security, the
			 provision of assistance to Federal, State, and local agencies in other law
			 enforcement and emergency humanitarian efforts; $706,569,000; of which
			 $290,900,000 shall be available for salaries and expenses; and of which
			 $415,669,000 shall remain available until September 30, 2017: Provided, That no aircraft or other related equipment, with the exception of aircraft that are
			 one-of-a-kind and have been identified as excess to U.S. Customs and
			 Border
			 Protection requirements and aircraft that have been damaged beyond repair,
			 shall be transferred to any other Federal agency, department, or office
			 outside of the Department of Homeland Security during fiscal year 2015 without prior notice to the Committees on Appropriations of the Senate and the House of
			 Representatives: Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the
			 Senate and the House of Representatives, not later than 90 days after the
			 date of enactment of this Act, on any changes to the 5-year strategic plan
			 for the air and marine program required under the heading Air and Marine Interdiction, Operations, and Maintenance in Public Law 112–74.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and
			 maintain buildings, facilities, and related infrastructure necessary for
			 the administration and enforcement of the laws relating to customs,
			 immigration, and border security, including land ports of entry where the
			 Administrator of General Services has delegated to the Secretary of
			 Homeland Security the authority to operate, maintain, repair, and alter
			 such facilities, and to pay rent to the General Services Administration
			 for use of land ports of entry, $478,459,000, to remain available until
			 September 30, 2019. Immigration and customs enforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and
			 investigations, including intellectual property rights and overseas vetted
			 units operations; and purchase and lease of up to 3,790 (2,350 for
			 replacement only) police-type vehicles; $5,136,957,000; of which not to
			 exceed $10,000,000 shall be available until expended for conducting
			 special
			 operations under section 3131 of the Customs Enforcement Act of 1986 (19
			 U.S.C. 2081); of which not to exceed $11,475 shall be for official
			 reception and representation expenses; of which not to exceed $2,000,000
			 shall be for awards of compensation to informants, to be accounted for
			 solely under the certificate of the Secretary of Homeland Security; of
			 which not less than $305,000 shall be for promotion of public awareness of
			 the child pornography tipline and activities  to counter child
			 exploitation; of which not less than $5,400,000 shall be used to
			 facilitate agreements
			 consistent with section 287(g) of the Immigration and Nationality Act (8
			 U.S.C. 1357(g)); of which not to exceed $40,000,000, to remain available
			 until September 30, 2017, is for maintenance, construction, and lease hold
			 improvements at owned and leased facilities; and of which not to exceed
			 $11,216,000 shall be available to fund or reimburse other Federal agencies
			 for the costs associated with the care, maintenance, and repatriation of
			 smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any
			 employee for overtime in an annual amount in excess of $35,000, except
			 that the Secretary of Homeland Security, or the designee of the Secretary,
			 may waive that amount as necessary for national security purposes and in
			 cases of immigration emergencies: Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against
			 forced child labor, of which not to exceed $6,000,000 shall remain
			 available until expended: Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify
			 aliens convicted of a crime who may be deportable, and to remove them from
			 the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens
			 convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 31,039
			 detention beds through September 30, 2015: Provided further, That of the total amount provided, not less than $2,724,895,000 is for enforcement and removal operations, including transportation of unaccompanied minor aliens: Provided further, That, of the amount provided for Custody Operations in the previous proviso, $45,000,000 shall
			 remain available until September 30, 2019: Provided further, That, of the total amount provided for the Visa Security Program and international investigations,
			 $30,535,000 shall remain available
			 until September 30, 2016: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property
			 rights violations, including operation of the National Intellectual
			 Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law
			 enforcement authority authorized under section 287(g) of the Immigration
			 and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland
			 Security Inspector General determines that the terms of the agreement
			 governing the delegation of authority have been violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the
			 provision of detention services if the two most recent overall performance
			 evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from
			 exercising those authorities provided under immigration laws (as defined
			 in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(17))) during priority operations pertaining to aliens convicted of
			 a crime: Provided further, That without regard to the limitation as to time and condition of section 503(d) of this Act, the
			 Secretary may propose to reprogram and transfer funds within and into this
			 appropriation as necessary to ensure the detention of aliens prioritized
			 for
			 removal and the care and transportation of unaccompanied alien
			 children.Automation modernizationFor expenses of immigration and customs enforcement automated systems, $26,000,000, to remain
			 available until September 30, 2017.Transportation security administrationAviation securityFor necessary expenses of the Transportation Security Administration related to providing civil
			 aviation security services pursuant to the Aviation and Transportation
			 Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note),
			 $5,634,710,000, to remain available until September 30, 2016; of which not
			 to exceed $7,650 shall be for official reception and representation
			 expenses: Provided,  That any award to deploy explosives detection systems shall be based on risk, the airport's
			 current reliance on other screening solutions, lobby congestion resulting
			 in increased security concerns, high injury rates, airport readiness, and
			 increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall
			 be credited to this appropriation as offsetting collections and shall be
			 available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a
			 dollar-for-dollar basis as such offsetting collections are received during
			 fiscal year 2015 so as to result in a final fiscal year appropriation from
			 the general fund estimated at not more
			 than $3,554,710,000: Provided further, That the fees deposited under this heading in fiscal year 2013 and sequestered pursuant to
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of
			 1985 (2 U.S.C. 901a), that are currently unavailable for obligation, are
			 hereby permanently cancelled: Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2015, any
			 funds in the Aviation Security Capital Fund established by section
			 44923(h) of title 49,
			 United States Code, may be used for the procurement and installation of
			 explosives detection systems or for the issuance of other transaction
			 agreements for the purpose of funding projects described in section
			 44923(a) of such title: Provided further, That not later than 90 days after the date of enactment of this Act, the Administrator of the
			 Transportation Security Administration shall submit to the Committees on
			 Appropriations of the Senate
			 and the House of Representatives a detailed report on—(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced
			 integrated passenger screening technologies for the most effective
			 security of passengers and baggage at the lowest possible operating and
			 acquisition costs, including projected funding levels for each fiscal year
			 for the next 5 years or until project completion, whichever is earlier;(2)how the Transportation Security Administration is deploying its existing passenger and baggage
			 screener workforce in the most cost effective manner; and(3)labor savings from the deployment of improved technologies for passenger and baggage screening and
			 how those savings are being used to offset security costs or reinvested to
			 address security vulnerabilities:Provided further, That	the Administrator of the Transportation Security Administration shall submit to the
			 Committees on
			 Appropriations of the Senate and the House of Representatives, a
			 semiannual report updating information on a strategy to increase the
			 number of air passengers eligible for expedited
			 screening, including:(1)specific benchmarks and performance measures to increase participation in Pre-Check by air
			 carriers, airports, and passengers;(2)options to facilitate direct application for enrollment in Pre-Check through the Transportation
			 Security Administration's Web site, airports, and other enrollment
			 locations;(3)use of third parties to pre-screen passengers for expedited screening;(4)inclusion of populations already vetted by the Transportation Security Administration and other
			 trusted populations as eligible for expedited screening;(5)resource implications of expedited passenger screening resulting from the use of risk-based
			 security methods; and(6)the total number and percentage of passengers using Pre-Check lanes who:(A)have enrolled in Pre-Check since Transportation Security Administration enrollment centers were
			 established;(B)enrolled using the Transportation Security Administration’s Pre-Check application Web site;(C)were enrolled as frequent flyers of a participating airline;(D)utilized Pre-Check as a result of their enrollment in a Trusted Traveler program of U.S. Customs
			 and Border Protection;(E)were selectively identified to participate in expedited screening through the use of Managed
			 Inclusion; and(F)are enrolled in all other Pre-Check categories:Provided further, That Members of the United States House of Representatives and United States Senate, including
			 the leadership; the heads of Federal agencies and commissions, including
			 the Secretary, Deputy Secretary, Under Secretaries, and Assistant
			 Secretaries of the Department of Homeland Security; the United States
			 Attorney General, Deputy Attorney General, Assistant Attorneys General,
			 and the United States Attorneys; and senior members of the Executive
			 Office of the President, including the Director of the Office of
			 Management and Budget, shall not be exempt from Federal passenger and
			 baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface
			 transportation security activities, $126,749,000, to remain available
			 until September 30, 2016.Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting  activities, $219,166,000, to remain available until September 30, 2016.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation
			 security support pursuant to the Aviation and Transportation Security Act
			 (Public Law 107–71; 115 Stat. 597; 49
			 U.S.C. 40101 note), $923,737,000, to remain available until September 30, 2016.United states coast guardOperating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided
			 for; purchase or lease of not to exceed 25 passenger motor vehicles, which
			 shall be for replacement only; purchase or lease of small boats for
			 contingent and emergent requirements (at a unit cost of no more than
			 $700,000) and repairs and service-life replacements, not to exceed a total
			 of $31,000,000; purchase or lease of boats necessary for overseas
			 deployments and activities; minor shore construction projects not
			 exceeding $1,000,000 in total cost on any location; payments pursuant to
			 section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and
			 recreation and welfare; $6,984,618,000, of which $553,000,000 shall be for defense-related activities, of which $213,000,000 is designated by the Congress for
			 Overseas Contingency Operations/Global War on Terrorism pursuant to
			 section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 and shall be available only if the President
			 subsequently so designates all such amounts and transmits such
			 designations to the Congress; of which $24,500,000 shall be derived from
			 the Oil
			 Spill Liability Trust Fund to carry out the
			 purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)); and of which not to exceed $15,300 shall be for official
			 reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational
			 vessels under section 12114 of title 46, United States Code, except to the
			 extent fees are collected from owners of yachts and credited to this
			 appropriation: Provided further, That to the extent fees are insufficient to pay expenses of recreational vessel documentation
			 under
			 such section 12114, and there is a backlog of recreational vessel
			 applications, then personnel performing non-recreational vessel
			 documentation functions under subchapter II of chapter 121 of title 46,
			 United States Code, may perform documentation under section 12114: Provided further, That of the funds provided under this heading, $125,000,000 shall be withheld from obligation for
			 Coast Guard Headquarters Directorates until a future-years capital
			 investment plan for fiscal years 2016 through 2020, as specified under the
			 heading Coast Guard Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of
			 Representatives: Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on
			 Terrorism may be allocated by program, project, and activity,
			 notwithstanding section 503 of this Act: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, after
			 June 30, up to
				$10,000,000 may be reprogrammed to or from Military Pay and
			 Allowances in accordance with subsections (a), (b), and (c), of section
			 503.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the
			 Coast Guard under chapter 19 of title 14, United States Code, $13,197,000,
			 to remain available until September 30, 2019.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance
			 of the Coast Guard reserve program; personnel and training costs; and
			 equipment and services; $114,572,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to
			 navigation, shore facilities, vessels, and aircraft, including equipment
			 related thereto; and maintenance, rehabilitation, lease, and operation of
			 facilities and equipment; as authorized by law; $1,330,376,000; of which
			 $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to
			 carry out the
			 purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)); and of which the following amounts shall be available until
			 September 30, 2019 (except as subsequently specified): $6,000,000 for
			 military family
			 housing; $1,043,500,000 to acquire, effect major repairs to, renovate, or
			 improve vessels, small boats, and related
			 equipment; $68,000,000 to acquire, effect major repairs to, renovate, or
			 improve aircraft or increase aviation
			 capability;  $57,300,000 for other acquisition programs; $40,580,000 for
			 shore facilities and aids to navigation, including facilities at
			 Department of Defense
			 installations used by the Coast Guard; and $114,996,000, to remain
			 available until September 30, 2015, for personnel compensation and benefits and related costs: Provided, That the funds provided by this Act shall be immediately available and allotted to contract for
			 the production of the eighth National Security Cutter notwithstanding the
			 availability of funds for post-production costs: Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the
			 Senate and the House of Representatives, at the time the President's
			 budget proposal for fiscal year 2016 is submitted pursuant to section
			 1105(a) of title 31, United States Code, a future-years capital investment
			 plan for the Coast Guard that identifies for each requested capital asset—(1)the proposed appropriations included in that budget;(2)the total estimated cost of completion, including and clearly delineating the costs of associated
			 major acquisition systems infrastructure and transition to operations;(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition
			 program baseline or project completion, whichever is earlier;(4)an estimated completion date at the projected funding levels; and(5)a current acquisition program baseline for each capital asset, as applicable, that—(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a
			 detailed description of the purpose of the proposed funding levels for
			 each fiscal year, including for each fiscal year funds requested for
			 design, pre-acquisition activities, production, structural modifications,
			 missionization, post-delivery, and transition to operations costs;(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details—(i)quantities planned for each fiscal year; and(ii)major acquisition and project events, including development of operational requirements,
			 contracting actions, design reviews, production, delivery, test and
			 evaluation, and transition to operations, including necessary training,
			 shore infrastructure, and logistics;(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of
			 completion from the original acquisition program baseline and the most
			 recent baseline approved by the Department of Homeland Security's
			 Acquisition Review Board, if applicable;(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of
			 comparable legacy assets, identifying known capability gaps between such
			 existing capabilities and stated mission requirements, and explaining how
			 the acquisition of each asset will address such known capability gaps;(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based,
			 including all associated costs of major acquisitions systems
			 infrastructure and transition to operations, delineated by purpose and
			 fiscal year for the projected service life of the asset;(F)includes the earned value management system summary schedule performance index and cost performance
			 index for each asset, if applicable; and(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing
			 legacy asset that each asset is intended to replace or recapitalize:Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years
			 capital investment plan are consistent, to the maximum extent practicable,
			 with proposed appropriations necessary to support the programs, projects,
			 and activities of the Coast Guard in the President's budget proposal for
			 fiscal year 2016, submitted pursuant to section 1105(a) of title 31,
			 United States Code: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be
			 identified and justified: Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall hereafter apply with
			 respect to the
			 amounts made available under this heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for
			 maintenance, rehabilitation, lease, and operation of facilities and
			 equipment; as authorized by law; $17,892,000, to remain available until
			 September 30, 2017, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the
			 purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from
			 State and local governments, other public authorities, private sources,
			 and foreign countries for expenses incurred for research, development,
			 testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations
			 for this purpose, payments under the Retired Serviceman's Family
			 Protection and Survivor Benefits Plans, payment for career status bonuses,
			 concurrent receipts, and combat-related special compensation under the
			 National Defense Authorization Act, and payments for medical care of
			 retired personnel and their dependents under chapter 55 of title 10,
			 United States Code, $1,576,000,000, to remain available until expended.United states secret serviceSalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652
			 vehicles for police-type use for replacement only; hire of passenger motor
			 vehicles; purchase of motorcycles made in the United States; hire of
			 aircraft; services of expert witnesses at such rates as may be determined
			 by the Director of the United States Secret Service; rental of buildings
			 in the District of Columbia, and fencing, lighting, guard booths, and
			 other facilities on private or other property not in Government ownership
			 or control, as may be necessary to perform protective functions; payment
			 of per diem or subsistence allowances to employees in cases in which a
			 protective assignment on the actual day or days of the visit of a
			 protectee requires an employee to work 16 hours per day or to remain
			 overnight at a post of duty; conduct of and participation in firearms
			 matches; presentation of awards; travel of United States Secret Service
			 employees on protective missions without regard to the limitations on such
			 expenditures in this or any other Act if approval is obtained in advance
			 from the Committees on Appropriations of the Senate and the
			 House of Representatives; research and development; grants to conduct
			 behavioral research in support of protective research
			 and operations; and payment in advance for commercial accommodations as
			 may be necessary to perform protective functions; $1,585,360,000; of which
			 not to exceed $19,125 shall be for official reception and representation
			 expenses; of which not to exceed $100,000 shall be to provide technical
			 assistance and equipment to foreign
			 law enforcement organizations in counterfeit investigations; of which
			 $2,366,000 shall be for forensic and related support of investigations of
			 missing and exploited children; of which $6,000,000 shall be for a grant
			 for activities related to investigations of missing and exploited children
			 and shall remain available until September 30, 2016; and of which not less
			 than $7,500,000 shall be for activities related to training in electronic
			 crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2016: Provided further, That $4,500,000 for National Special Security Events shall remain available until September 30,
			 2016: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of
			 reimbursements from Federal agencies and entities, as defined in section
			 105 of title 5, United States Code, for personnel receiving training
			 sponsored by the James J. Rowley Training Center, except that total
			 obligations at the end of the fiscal year shall not exceed total budgetary
			 resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any
			 employee for overtime in an annual amount in excess of $35,000, except
			 that the Secretary of Homeland Security, or the designee of the Secretary,
			 may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by
			 previous appropriations Acts may be made available for the protection of
			 the head of a Federal agency other than the Secretary of Homeland
			 Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such
			 protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by
			 previous appropriations Acts may be obligated for the purpose of opening a
			 new permanent domestic or overseas office or location unless the
			 Committees on Appropriations of the Senate and the House of
			 Representatives are notified 15 days in advance of such obligation: Provided further, That for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less,
			 may be transferred between Protection of Persons and Facilities and Domestic Field Operations.Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of
			 physical and technological infrastructure, $49,935,000; of which
			 $5,380,000, to remain available until September 30, 2019, shall be for acquisition, construction, improvement, and maintenance of the James J. Rowley
			 Training Center; and of which $44,555,000, to remain available until September 30, 2017, shall be for Information Integration and Technology Transformation program execution.IIIProtection, preparedness, response, and recoveryNational protection and programs directorateManagement and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and
			 Programs Directorate, support for operations, and information technology,
			 $64,565,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses: Provided further, That the President’s budget submitted under section 1105(a) of title 31, United States Code,
			 shall be detailed by office, and by program, project, and activity level,
			 for the National Protection and Programs
			 Directorate.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and
			 activities, as authorized by title II of the Homeland Security Act of 2002
			 (6 U.S.C. 121 et seq.), $1,213,000,000, of which $225,000,000 shall remain
			 available until September 30, 2016.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until
			 expended for necessary expenses related to the protection of federally
			 owned and leased buildings and for the operations of the Federal
			 Protective Service: Provided, That the Director of the Federal Protective Service shall submit at the time the President's
			 budget proposal for fiscal year 2016 is submitted pursuant to section
			 1105(a) of title 31, United States Code, a strategic human capital plan
			 that aligns fee collections to personnel requirements based on a current
			 threat assessment.Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section
			 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1365b), $249,142,000: Provided, That of the total amount made available under this heading, $122,150,000 shall remain available
			 until September 30, 2017.Office of health affairsFor necessary expenses of the Office of Health Affairs, $124,618,000; of which $26,148,000 is for
			 salaries and expenses and $84,651,000 is for BioWatch operations: Provided, That of the amount made available under this heading, $13,819,000 shall remain available until
			 September 30, 2016, for biosurveillance, chemical defense, medical and
			 health planning and coordination, and workforce health protection: Provided further, That not to exceed $2,250 shall be for official reception and representation expenses.Federal emergency management agencySalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $935,720,000, including
			 activities authorized by the National Flood Insurance Act of 1968 (42
			 U.S.C. 4001 et
			 seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000
			 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act
			 of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50
			 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security
			 Act of 1947 (50 U.S.C. 404 and 405), Reorganization Plan No. 3 of 1978 (5
			 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.),
			 the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53),
			 the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et
			 seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public
			 Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance
			 Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner
			 Flood Insurance Affordability Act of 2014 (Public Law 113–89): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That of the total amount made available under this heading, $35,180,000 shall be for the Urban
			 Search and Rescue Response System, of which none is available for Federal
			 Emergency Management Agency administrative costs: Provided further, That of the total amount made available under this heading, $33,862,000 shall remain available until September 30, 2016, for capital improvements and other expenses related to continuity of operations at the Mount
			 Weather Emergency Operations Center: Provided further, That of the total amount made available, $3,400,000 shall be for the Office of National Capital
			 Region Coordination: Provided further, That of the total amount made available under this heading, not less than $4,000,000 shall remain
			 available until September 30, 2016, for expenses related to modernization
			 of automated systems: Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the
			 Department of Homeland Security Chief Information Officer, shall submit to
			 the Committees on Appropriations of the Senate and the House of
			 Representatives an expenditure plan including results to date, plans for
			 the program, and a list of projects with associated funding provided from
			 prior appropriations and provided by this Act for modernization of
			 automated systems.State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be
			 allocated as follows:(1)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the
			 Homeland Security Act of 2002 (6 U.S.C. 605), of which not less than
			 $55,000,000 shall be for Operation Stonegarden: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2014, the
			 Commonwealth of Puerto Rico shall make available to local and tribal
			 governments amounts provided to the Commonwealth of Puerto Rico under this
			 paragraph in accordance with subsection (c)(1) of such section 2004.(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland
			 Security Act of 2002 (6 U.S.C. 604), of which not less than $13,000,000
			 shall be for organizations (as described under section 501(c)(3) of the
			 Internal Revenue Code of 1986 and exempt from tax under section 501(a) of
			 such code) determined by the Secretary of Homeland Security to be at high
			 risk of a terrorist attack.(3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance,
			 and Over-the-Road Bus Security Assistance under sections 1406, 1513, and
			 1532 of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less
			 than $10,000,000 shall be for Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public
			 transportation agencies.(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.(5)$233,000,000 shall be to sustain current operations for training, exercises, technical assistance,
			 and other programs, of which $162,991,000 shall be for training of State,
			 local, and tribal emergency response providers:Provided, That for grants under paragraphs (1) through (4), applications for grants shall be made available
			 to eligible applicants not later than 60 days after the date of enactment
			 of this Act, eligible applicants shall submit applications not later than
			 80 days after the grant announcement, and the Administrator of the Federal
			 Emergency Management Agency shall act within 65 days after the receipt of
			 an application: Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C.
			 609(a)(11)), or any other provision of law, a grantee may not use more
			 than 5 percent of the amount of a grant made available under this heading
			 for expenses directly related to administration of the grant: Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not
			 considered construction of a building or other physical facility: Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the
			 Secretary of Homeland Security: Provided further, That notwithstanding section 509 of this Act the Administrator of the Federal Emergency
			 Management Agency may use the funds provided in paragraph (5) to acquire
			 real property for the purpose of establishing or appropriately extending
			 the security buffer zones around Federal Emergency Management Agency
			 training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2201 et
			 seq.), $680,000,000, to remain available until September 30, 2016, of
			 which $340,000,000 shall be available to carry out section 33 of that Act
			 (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section
			 34 of that Act (15 U.S.C. 2229a).Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of
			 1968
			 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan
			 No. 3 of 1978 (5 U.S.C. App.), $350,000,000.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2015, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban
			 Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C.
			 5196e), shall not be less than 100 percent of the amounts anticipated by
			 the Department of Homeland Security necessary for its radiological
			 emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall
			 reflect costs of providing such services, including administrative costs
			 of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting
			 collections and will become available for authorized purposes on October
			 1, 2015, and remain available until expended.United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as
			 authorized by the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101
			 et seq.), $44,000,000.Disaster relief fund(including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.), $7,033,464,494, to remain
			 available until expended, of which $24,000,000 shall be transferred to the
			 Department of Homeland Security Office of Inspector General for audits and
			 investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure
			 plan to the Committees on Appropriations of the Senate and the House of
			 Representatives detailing the use of the funds made available in this or
			 any other Act for disaster readiness and support not later than 60 days
			 after the date of enactment of this Act: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees
			 a semiannual report detailing obligations against the expenditure plan and
			 a justification for any changes from the initial plan: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees
			 on Appropriations of the Senate and the House of Representatives the
			 following reports, including a specific description of the methodology and
			 the source data used in developing such reports:(1)An estimate of the following amounts shall be submitted for the budget year at the time that the
			 President's budget proposal for fiscal year 2016 is submitted pursuant to
			 section 1105(a) of title 31, United States Code:(A)The unobligated balance of funds to be carried over from the prior fiscal year to the budget year;(B)The unobligated balance of funds to be carried over from the budget year to the budget year plus 1;(C)The amount of obligations for non-catastrophic events for the budget year;(D)The amount of obligations for the budget year for catastrophic events delineated by event and by
			 State;(E)The total amount that has been previously obligated or will be required for catastrophic events
			 delineated by event and by State for all prior years, the current year,
			 the budget year, the budget year plus 1, the budget year plus 2, and the
			 budget year plus 3 and beyond;(F)The amount of previously obligated funds that will be recovered for the budget year;(G)The amount that will be required for obligations for emergencies, as described in section 102(1) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(2)), fire management assistance grants, as described in section 420
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5187), surge activities, and disaster readiness and support
			 activities;(H)The amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(D)(iii); Public Law 99–177);(2)An estimate or actual amounts, if available, of the following for the current fiscal year shall be
			 submitted not later than the fifth day of each month, and shall be
			 published by the Administrator on the Agency's Web site not later than the
			 fifth day of each month:(A)A summary of the amount of appropriations made available by source, the transfers executed, the
			 previously allocated funds recovered, and the commitments, allocations,
			 and obligations made;(B)A table of disaster relief activity delineated by month, including—(i)the beginning and ending balances;(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and
			 disaster support activities;(iii)the obligations for catastrophic events delineated by event and by State; and(iv)the amount of previously obligated funds that are recovered;(C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by
			 event;(D)In addition, for a disaster declaration related to Hurricane Sandy, the cost of the following
			 categories of spending: public assistance, individual assistance,
			 mitigation, administrative, operations, and any other relevant category
			 (including emergency measures and disaster resources); and(E)The date on which funds appropriated will be exhausted:Provided further, That the Administrator shall publish on the Agency's Web site not later than 5 days after an
			 award of a public assistance grant under section 406 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the
			 specifics of the grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or
			 agency regarding a major disaster, not later than 5 days after the
			 issuance of the mission assignment or task order, the Administrator shall
			 publish on the Agency's Web site the following: the name of the impacted
			 State and the disaster declaration for such State, the assigned agency,
			 the assistance requested, a description of the disaster, the total cost
			 estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until the mission assignment or task
			 order is completed and closed out, the Administrator shall update any
			 changes to the total cost estimate and the amount obligated: Provided further, That, of the amount provided under this heading, $6,437,792,622 shall be for major disasters
			 declared pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster
			 relief pursuant to section 251(b)(2)(D) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216,
			 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform
			 Act of 2012, (Public Law 112–141, 126 Stat. 916), $100,000,000, and such
			 additional sums as may be provided by State and local governments or other
			 political
			 subdivisions for cost-shared mapping activities under section 1360(f)(2)
			 of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood
			 Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the
			 Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II
			 of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner
			 Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat.
			 1020), $179,294,000, which shall remain available until September 30,
			 2016, and shall be derived from offsetting amounts collected under section
			 1038(d) of the National Flood Insurance Act of 1968 (42 U.S.C 4015(d));
			 which is available for salaries and expenses associated with flood
			 mitigation and flood insurance operations; and floodplain management and
			 additional amounts for flood mapping: Provided, That of such amount, $23,759,000 shall be available for salaries and expenses associated with
			 flood mitigation and flood insurance operations and $155,535,000 shall be
			 available for flood plain management and flood mapping: Provided further, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting
			 collection to this account, to be available for flood plain management and
			 flood mapping: Provided further, That in fiscal year 2015, no funds shall be available from the National Flood Insurance Fund
			 under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4017) in excess of:(1)$136,000,000 for operating expenses;(2)$1,139,000,000 for commissions and taxes of agents;(3)such sums as are necessary for interest on Treasury borrowings;(4)$150,000,000, which shall remain available until expended, for flood mitigation actions and for
			 flood mitigation assistance under section 1366 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e)
			 and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017):Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42
			 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of
			 1968 shall be deposited in the National Flood Insurance Fund to supplement
			 other amounts specified as available for section 1366 of the National
			 Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section
			 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act 
			 (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: Provided further, That
			 $5,000,000 is available to carry out section 24 of the Homeowner Flood
			 Insurance
			 Affordability Act of 2014 (42 U.S.C. 4033).national predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5133), $25,000,000, to
			 remain available until expended.Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11331 et seq.), $100,000,000, to remain
			 available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available
			 under this heading: Provided further, That the Administrator of the Federal Emergency Management Agency may transfer
			 funds appropriated under this heading to Department of Housing and Urban Development—Homeless Assistance Grants: Provided further, That, if funds are transferred pursuant to the previous proviso, notwithstanding the references
			 to the Administrator in 42 U.S.C. 11331 through 11335 and 11341, the
			 Secretary of Housing and Urban Development shall carry out the functions
			 of the Administrator with respect to the Emergency Food and Shelter
			 Program, including with respect to the National Board.IVResearch and development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $124,435,000 for the E-Verify
			 Program, as described in section 403(a)
			 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist
			 United States employers with maintaining a legal workforce: Provided, That, notwithstanding any other provision of law, funds otherwise made available to United States
			 Citizenship and Immigration Services may be used to acquire, operate,
			 equip, and dispose of up to 5 vehicles, for replacement only, for areas
			 where the Administrator of General Services does not provide vehicles for
			 lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees
			 who are assigned to those areas to use such vehicles to travel between the
			 employees' residences and places of employment.Federal law enforcement training centerSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and
			 support costs of Federal law enforcement basic training; the purchase of
			 not to exceed 117 vehicles for police-type use and hire of passenger motor
			 vehicles; expenses for student athletic and related activities; the
			 conduct of and participation in firearms matches and presentation of
			 awards; public awareness and enhancement of community support of law
			 enforcement training; room and board for student interns; a flat monthly
			 reimbursement to employees authorized to use personal mobile phones for
			 official duties; and services as authorized by section 3109 of title 5,
			 United States Code; $230,797,000; of which up to $54,154,000 shall remain
			 available until September 30, 2016, for materials and support costs of Federal law enforcement basic training; of which $300,000
			 shall remain available until expended to be distributed to Federal law
			 enforcement agencies for expenses incurred participating in training
			 accreditation; and of which not to exceed $9,180 shall be for official
			 reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies
			 receiving training sponsored by the Center, except that total obligations
			 at the end of the fiscal year shall not exceed total budgetary resources
			 available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading
			 in division F of Public Law 113–76, is further amended by striking December 31, 2016 and inserting December 31, 2017: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced
			 law enforcement training, or both, at all four training facilities under
			 the control of the Federal Law Enforcement Training Center to ensure that
			 such training facilities are operated at the highest capacity throughout
			 the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the
			 Federal law enforcement community and non-Federal accreditation experts
			 involved in law enforcement training, shall lead the Federal law
			 enforcement training accreditation process to continue the implementation
			 of measuring and assessing the quality and effectiveness of Federal law
			 enforcement training programs, facilities, and instructors.Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing
			 maintenance, facility improvements, and related expenses of the Federal
			 Law Enforcement Training Center, $27,841,000, to remain available until September 30, 2019: Provided, That the Center is authorized to accept reimbursement to this appropriation from government
			 agencies requesting the construction of special use facilities.Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for
			 management and administration of programs and activities, as authorized by
			 title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
			 $129,555,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses.Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects,
			 development, test and evaluation, acquisition, and operations as
			 authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181
			 et seq.), and the purchase or lease of not to exceed 5 vehicles,
			 $941,935,000; of which $506,755,000 shall remain available until September
			 30, 2017; and of which $435,180,000 shall remain available until September 30, 2019, solely for operation and construction of laboratory facilities: Provided, That of the funds provided for the operation and construction of laboratory facilities under this
			 heading, $300,000,000 shall be for construction of the National Bio- and
			 Agro-defense Facility.Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of
			 the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management
			 and administration of programs and activities, $37,339,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses.Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and
			 operations, $196,400,000, to remain available until September 30, 2017.Systems acquisitionFor expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological
			 detection systems in accordance with the global nuclear detection
			 architecture, $72,603,000, to remain available until September 30, 2017.VGeneral provisions(including rescissions of funds)501.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior
			 appropriations provided for activities in this Act may be transferred to
			 appropriation accounts for such activities established pursuant to this
			 Act, may be merged with funds in the applicable established accounts, and
			 thereafter may be accounted for as one fund for the same time period as
			 originally enacted.503.(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in
			 or transferred to the Department of Homeland Security that remain
			 available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury of the United States derived by the collection of
			 fees available to the agencies funded by this Act, shall be available for
			 obligation or expenditure through a reprogramming of funds that:(1)creates a new program, project, or activity;(2)eliminates a program, project, office, or activity;(3)increases funds for any program, project, or activity for which funds have been denied or
			 restricted by the Congress;(4)proposes to use funds directed for a specific activity by either of the Committees on
			 Appropriations of the Senate or the House of Representatives for a
			 different purpose; or(5)contracts out any function or activity for which funding levels were requested for Federal
			 full-time equivalents in the object classification tables contained in the
			 fiscal year 2015 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying
			 this Act, unless the Committees on Appropriations of the Senate and the
			 House of Representatives are notified 15 days in advance of such
			 reprogramming of funds.(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in
			 or transferred to the Department of Homeland Security that remain
			 available for obligation or expenditure in fiscal year 2015, or provided from any accounts in the Treasury of the United States derived by the collection of
			 fees or proceeds available to the agencies funded by this Act, shall be
			 available for obligation or expenditure for programs, projects, or
			 activities through a reprogramming of funds in excess of $5,000,000 or 10
			 percent, whichever is less, that:(1)augments existing programs, projects, or activities;(2)reduces by 10 percent funding for any existing program, project, or activity;(3)reduces by 10 percent the numbers of personnel approved by the Congress; or(4)results from any general savings from a reduction in personnel that would result in a change in
			 existing programs, projects, or activities as approved by the Congress,
			 unless the Committees on Appropriations of the Senate and the House of
			 Representatives are notified 15 days in advance of such reprogramming of
			 funds.(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the
			 Department of Homeland Security by this Act or provided by previous
			 appropriations Acts may be transferred between such appropriations, but no
			 such appropriation, except as otherwise specifically provided, shall be
			 increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under
			 subsection (b) and shall not be available for obligation unless the
			 Committees on Appropriations of the Senate and the House of
			 Representatives are notified 15 days in advance of such transfer.(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed
			 within or transferred between appropriations based upon an initial
			 notification provided after June 30, except in extraordinary circumstances
			 that imminently threaten the safety of human life or the protection of
			 property.(e)The notification thresholds and procedures set forth in this section shall apply to any use of
			 deobligated balances of funds provided in previous Department of Homeland
			 Security Appropriations Acts.504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of
			 Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a
			 permanent working capital fund for fiscal year 2015: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland
			 Security may be used to make payments to the Working Capital Fund, except
			 for the activities and amounts allowed in the President's fiscal year 2015 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended
			 to carry out the purposes of the Working Capital Fund: Provided further, That all departmental components shall be charged only for direct usage of each Working Capital
			 Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with
			 the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return
			 the full cost of each service: Provided further, That the Committees on Appropriations of the Senate and House of Representatives shall be
			 notified of any activity added to or removed from the fund: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly
			 execution report with activity level detail, not later than 30 days after
			 the end of each quarter.505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances
			 remaining available at the end of fiscal year 2015, as recorded in the financial records at the time of a reprogramming request, but not later than
			 June 30, 2016, from appropriations for salaries and expenses for fiscal year 2015 in this Act shall remain available through September 30, 2016, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of
			 Representatives for approval in accordance with section 503 of this Act.506.Funds made available by this Act for intelligence activities are deemed to be specifically
			 authorized by the Congress for purposes of section 504 of the National
			 Security Act of 1947 (50 U.S.C. 414) during fiscal year 2015 until the enactment of an Act authorizing intelligence activities for fiscal year 2015.507.(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be
			 used to—(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery
			 order on a Department of Homeland Security multiple award contract, or to
			 issue a letter of intent, totaling in excess of $1,000,000;(2)award a task or delivery order requiring an obligation of funds in an amount greater than
			 $10,000,000 from multi-year Department of Homeland Security funds;(3)make a sole-source grant award; or(4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a
			 contract covered by the Federal Acquisition Regulation.(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives at least 3 full business days in advance of making an
			 award or issuing a letter as described in that subsection.(c)If the Secretary of Homeland Security determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made
			 without notification, and the Secretary shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives not later
			 than 5 full business days after such an award is made or letter issued.(d)A notification under this section—(1)may not involve funds that are not available for obligation; and(2)shall include the amount of the award; the fiscal year for which the funds for the award were
			 appropriated; the type of contract; and the account from which the funds
			 are being drawn.(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on
			 Appropriations of the Senate and the House of Representatives 5 full
			 business days in advance of announcing publicly the intention of making an
			 award under State and Local Programs.508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any
			 additional facilities, except within or contiguous to existing locations,
			 to be used for the purpose of conducting Federal law enforcement training
			 without the advance approval of the Committees on Appropriations of the
			 Senate and the House of Representatives, except that the
			 Federal Law Enforcement Training Center is authorized to obtain the
			 temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for
			 any construction, repair, alteration, or acquisition project for which a
			 prospectus otherwise required under chapter 33 of title 40, United States
			 Code, has not been approved, except that necessary funds may be expended
			 for each project for required expenses for the development of a proposed
			 prospectus.510.(a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008
			 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply
			 with respect to funds made available in this Act in the same manner as
			 such sections applied to funds made available in that Act.(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6
			 U.S.C. 114), shall not apply with respect to funds made available in this
			 Act.511.None of the funds made available in this Act may be used in contravention of the applicable
			 provisions of the Buy American Act. For purposes of the preceding
			 sentence, the term Buy American Act means chapter 83 of title 41, United States Code.512.None of the funds made available in this Act may be used to amend the oath of allegiance required
			 by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).513.Within 30 days after the end of each month, the Chief Financial Officer of the Department of
			 Homeland Security shall submit to the Committees on Appropriations of the
			 Senate and the House of Representatives a monthly budget and staffing
			 report for that month that includes total obligations, on-board versus
			 funded full-time equivalent staffing levels, and the number of contract
			 employees for each office of the Department.514.Except as provided in section 44945 of title 49, United States Code, funds appropriated or
			 transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the
			 procurement or installation of explosives detection systems, air cargo,
			 baggage, and checkpoint screening systems, subject to notification: Provided, That semiannual reports shall be submitted to the Committees on Appropriations of the Senate and
			 the House of Representatives on any funds that are recovered or
			 deobligated.515.None of the funds appropriated by this Act may be used to process or approve a competition under
			 Office of Management and Budget Circular A–76 for services provided by
			 employees (including employees serving on a temporary or term basis) of
			 United States Citizenship and Immigration Services of the Department of
			 Homeland Security who are known as Immigration Information Officers,
			 Contact Representatives, Investigative Assistants, or Immigration Services
			 Officers.516.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that
			 are recovered, collected, or otherwise received as the result of
			 negotiation, mediation, or litigation, shall be available until expended
			 for the Fast Response Cutter program.517.The functions of the Federal Law Enforcement Training Center instructor staff shall hereafter be
			 classified as inherently governmental for the purpose of the Federal
			 Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).518.(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2015, to the
			 Office of Inspector General of the Department of Homeland Security listing
			 all grants and contracts awarded by any means other than full and open
			 competition during fiscal year 2015.(b)The Inspector General shall review the report required by subsection (a) to assess Departmental
			 compliance with applicable laws and regulations and report the results of
			 that review to the Committees on Appropriations of the Senate and the
			 House of Representatives not later than February 15, 2016.519.None of the funds provided or otherwise made available in this Act shall be available to carry out
			 section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452).520.Funds made available in this Act may be used to alter operations within the Civil Engineering
			 Program of the Coast Guard nationwide, including civil engineering units,
			 facilities design and construction centers, maintenance and logistics
			 commands, and the Coast Guard Academy, except that none of the funds
			 provided in this Act may be used to reduce operations within any Civil
			 Engineering Unit unless specifically authorized by a statute enacted after
			 the date of enactment of this Act.521.None of the funds made available in this Act may be used by United States Citizenship and
			 Immigration Services to grant an immigration benefit unless the results of
			 background checks required by law to be completed prior to the granting of
			 the benefit have been received by United States Citizenship and
			 Immigration Services, and the results do not preclude the granting of the
			 benefit.522.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—(1)in subsection (a), by striking Until September 30, 2014, and inserting Until September 30, 2015,;(2)in subsection (c)(1), by striking September 30, 2014, and inserting September 30, 2015,.523.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland
			 Security that provide award fees link such fees to successful acquisition
			 outcomes (which outcomes shall be specified in terms of cost, schedule,
			 and performance).524.Notwithstanding any other provision of law, none of the funds provided in this or any other Act
			 shall be used to approve a waiver of the navigation and vessel-inspection
			 laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil
			 distributed from the Strategic Petroleum Reserve until the Secretary of
			 Homeland Security, after consultation with the Secretaries of the
			 Departments of Energy and Transportation and representatives from the
			 United States flag maritime industry, takes adequate measures to ensure
			 the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives, the Committee on Commerce, Science, and Transportation of
			 the Senate, and the Committee on Transportation and Infrastructure of the
			 House of Representatives within 2 business days of any request for waivers
			 of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b).525.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to
			 prevent an individual not in the business of importing a prescription drug
			 (within the meaning of section 801(g) of the Federal Food, Drug, and
			 Cosmetic Act) from importing a prescription drug from Canada that complies
			 with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use
			 quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be—(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802);
			 or(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).526.None of the funds in this Act shall be used to reduce the United States Coast Guard's Operations
			 Systems Center mission or its government-employed or contract staff
			 levels.527.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall
			 notify the Committees on Appropriations of the Senate and the House of
			 Representatives of any proposed transfers of funds available under section
			 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law
			 102–393) from the Department of the Treasury Forfeiture Fund to any agency
			 within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.528.None of the funds made available in this Act may be used for planning, testing, piloting, or
			 developing a national identification card.529.None of the funds appropriated by this Act may be used to conduct, or to implement the results of,
			 a competition under Office of Management and Budget Circular A–76 for
			 activities performed with respect to the Coast Guard National Vessel
			 Documentation Center.530.(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days
			 after the date on which the President determines whether to declare a
			 major disaster because of an event and any appeal is completed, the
			 Administrator shall publish on the Web site of the Federal Emergency
			 Management Agency a report regarding that decision that shall summarize
			 damage assessment information used to determine whether to declare a major
			 disaster.(b)The Administrator may redact from a report under subsection (a) any data that the Administrator
			 determines would compromise national security.(c)In this section—(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).531.Any official that is required by this Act to report or to certify to the Committees on
			 Appropriations of the Senate and the House of Representatives may not
			 delegate such authority to perform that act unless specifically authorized
			 herein.532.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 6 U.S.C. 121 note), as amended by section 536 of the Department of
			 Homeland Security Appropriations Act, 2014 (Public Law 113–76), is further
			 amended by striking on October 4, 2014 and inserting on October 4, 2015.533.None of the funds appropriated or otherwise made available in this Act may be used to transfer,
			 release, or assist in the transfer or release to or within the United
			 States, its territories, or possessions Khalid Sheikh Mohammed or any
			 other detainee who—(1)is not a United States citizen or a member of the Armed Forces of the United States; and(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense.534.None of the funds made available in this Act may be used for first-class travel by the employees of
			 agencies funded by this Act in contravention of sections 301–10.122
			 through 301.10–124 of title 41, Code of Federal Regulations.535.None of the funds made available in this Act may be used to employ workers described in section
			 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).536.(a)Any company that collects or retains personal information directly from any individual who
			 participates in the Registered Traveler or successor program of the
			 Transportation Security Administration shall hereafter safeguard and
			 dispose of such
			 information in accordance with the requirements in—(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems;(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3,
			 entitled Recommended Security Controls for Federal Information Systems and Organizations; and(3)any supplemental standards established by the Administrator of the Transportation Security
			 Administration (referred to in this section as the Administrator).(b)The airport authority or air carrier operator that sponsors the company under the Registered
			 Traveler program shall hereafter be known as the Sponsoring Entity.(c)The Administrator shall hereafter require any company covered by subsection (a) to provide, not
			 later than 30
			 days after the date of enactment of this Act, to the Sponsoring Entity
			 written certification that the procedures used by the company to safeguard
			 and dispose of information are in compliance with the requirements under
			 subsection (a). Such certification shall include a description of the
			 procedures used by the company to comply with such requirements.537.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made
			 available by this Act may be used to pay award or incentive fees for
			 contractor performance that has been judged to be below satisfactory
			 performance or performance that does not meet the basic requirements of a
			 contract.538.In developing any process to screen aviation passengers and crews for transportation or national
			 security purposes, the Secretary of Homeland Security shall ensure that
			 all such processes take into consideration such passengers' and crews'
			 privacy and civil liberties consistent with applicable laws, regulations,
			 and guidance.539.(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the
			 Immigration Examinations Fee Account, $10,000,000 may be allocated by
			 United States Citizenship and Immigration Services in fiscal year 2015 for
			 the purpose of providing an immigrant integration grants program.(b)None of the funds made available to United States Citizenship and Immigration Services for grants
			 for immigrant integration may be used to provide services to aliens who
			 have not been lawfully admitted for permanent residence.540.For an additional amount for the Office of the Under Secretary for Management, $48,600,000, to remain available until expended, for necessary expenses to plan, acquire, design,
			 construct, renovate, remediate, equip, furnish, improve infrastructure,
			 and occupy buildings and facilities for the department headquarters
			 consolidation project and associated mission support consolidation: Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall
			 receive an expenditure plan not later than 90 days after the date of
			 enactment of the Act detailing the allocation of these funds.541.None of the funds appropriated or otherwise made available by this Act may be used by the
			 Department of Homeland Security to enter into any Federal contract unless
			 such contract is entered into in accordance with the requirements of
			 subtitle I of title 41, United States Code, or chapter 137 of title 10,
			 United States Code, and the Federal Acquisition Regulation, unless such
			 contract is otherwise authorized by statute to be entered into without
			 regard to the above referenced statutes.542.(a)For an additional amount for financial systems modernization, $39,500,000.(b)Funds made available in subsection (a) for financial systems modernization may be transferred by
			 the Secretary of Homeland Security between appropriations for the same
			 purpose, notwithstanding section 503 of this Act.(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on
			 Appropriations of the Senate and the House of Representatives are notified
			 of such transfer.543.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of
			 Homeland Security may transfer to the fund established by 8 U.S.C. 1101
			 note, up to $20,000,000 from appropriations available to the Department of
			 Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives 5 days in advance of such transfer.544.Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that
			 specific U.S. Immigration and Customs Enforcement Service Processing
			 Centers or other U.S. Immigration and Customs Enforcement owned detention
			 facilities no longer meet the mission need, the Secretary is authorized to
			 dispose of individual Service Processing Centers or other U.S. Immigration
			 and Customs Enforcement owned detention facilities by directing the
			 Administrator of General Services to sell all real and related personal
			 property which support Service Processing Centers or other U.S.
			 Immigration and Customs Enforcement owned detention facilities, subject to
			 such terms and conditions as necessary to protect Government interests and
			 meet program requirements: Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and
			 U.S. Immigration and Customs Enforcement, shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs
			 of existing U.S. Immigration and Customs Enforcement assets, excluding
			 daily operations and maintenance costs, as the Secretary deems
			 appropriate: Provided further, That any sale or collocation of federally owned detention facilities shall not result in the
			 maintenance of fewer than 31,039 detention beds: Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be
			 notified 15 days prior to the announcement of any proposed sale or
			 collocation.545.The Department of Homeland Security Chief Information Officer, the Commissioner of U.S. Customs and
			 Border Protection, the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement, the Director of the United States
			 Secret Service, and the Director of the Office of Biometric Identity
			 Management shall, with respect to fiscal years 2015, 2016, 2017, and 2018,
			 submit to the Committees on Appropriations of the Senate and the House of
			 Representatives, at the time that the President's budget proposal for
			 fiscal year 2016 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the
			 information required in the multi-year investment and management plans
			 required, respectively, under the headings U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74); U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title; section 568 of such Act; and Office of the Chief Information Officer, United States Secret Service, Acquisition, Construction, Improvements, and Related Expenses, and Office of Biometric Identity Management under division D of the Homeland Security Appropriations Act, 2013 (Public Law 113–6).546.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in
			 section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(17))).547.(a)Of the amounts made available by this Act for National Protection and Programs Directorate, Infrastructure Protection and Information Security, $140,525,000 for the Federal Network Security program, project, and activity shall be used to deploy on Federal systems technology to improve
			 the information security of agency information systems covered by section
			 3543(a) of title 44, United States Code: Provided, That funds made available under this section shall be used to assist and support Government-wide
			 and agency-specific efforts to provide adequate, risk-based, and
			 cost-effective cybersecurity to address escalating and rapidly evolving
			 threats to information security, including the acquisition and operation
			 of a continuous monitoring and diagnostics program, in collaboration with
			 departments and agencies, that includes equipment, software, and
			 Department of Homeland Security supplied services: Provided further, That not later than April 1, 2015, and semiannually thereafter, the Under Secretary of Homeland
			 Security of the National Protection and Programs Directorate shall submit
			 to the Committees on Appropriations of the Senate and the House of
			 Representatives a report on the obligation and expenditure of funds made
			 available under this section: Provided further, That continuous monitoring and diagnostics software procured by the funds made available by this
			 section shall not transmit to the Department of Homeland Security any
			 personally identifiable information or content of network communications
			 of other agencies' users: Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable
			 privacy laws and agency-specific policies regarding network content.(b)Funds made available under this section may not be used to supplant funds provided for any such
			 system within an agency budget.(c)Not later than July 1, 2015, the heads of all Federal agencies shall submit to the Committees on
			 Appropriations of the Senate and the House of Representatives expenditure
			 plans for necessary cybersecurity improvements to address known
			 vulnerabilities to information systems described in subsection (a).(d)Not later than October 1, 2015, and semiannually thereafter, the head of each Federal agency shall
			 submit to the Director of the Office of Management and Budget a report on
			 the execution of the expenditure plan for that agency required by
			 subsection (c): Provided, That the Director of the Office of Management and Budget shall summarize such execution reports
			 and annually submit such summaries to Congress in conjunction with the
			 annual progress report on implementation of the E-Government Act of 2002
			 (Public Law 107–347), as required by section 3606 of title 44, United
			 States Code.(e)This section shall not apply to the legislative and judicial branches of the Federal Government and
			 shall apply to all Federal agencies within the executive branch except for
			 the Department of Defense, the Central Intelligence Agency, and the Office
			 of the Director of National Intelligence.548.(a)None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.549.None of the funds made available in this Act may be used by a Federal law enforcement officer to
			 facilitate the transfer of an operable firearm to an individual if the
			 Federal law enforcement officer knows or suspects that the individual is
			 an agent of a drug cartel unless law enforcement personnel of the United
			 States continuously monitor or control the firearm at all times.550.None of the funds provided in this or any other Act may be obligated to implement the National
			 Preparedness Grant Program or any other successor grant programs unless
			 explicitly authorized by Congress.551.Public Law 113–76, division F, section 559 is amended as follows:(1)Subsection (e)(3)(D) is amended by striking five and replacing it with seven.(2)Subsection (f)(2) is amended by striking it in its entirety and replacing it with:(2)Allowable Uses of Donations(A)Donations accepted by the Commissioner may—(i)be utilized for necessary activities related to constructing, altering, operating, maintaining, or
			 equipping
			 a new or existing port of entry under the jurisdiction, custody and
			 control of the Commissioner, including but not limited to expenses related
			 to—(I)land acquisition, design, construction, repair and alteration;(II)furniture, fixtures, equipment, and technology, including installation and deployment thereof; and(III)operations and maintenance; or(ii)be utilized for activities related to altering, operating, maintaining, or equipping a new or
			 existing port of entry under the jurisdiction, custody, and control of the
			 Administrator, including but not limited to expenses related to—(I)design, repair and alteration;(II)furniture, fixtures, equipment, and technology, including installation and deployment thereof; and(III)operations and maintenance.(B)Donations accepted by the Administrator may—(i)be utilized for activities related to constructing, altering, operating, maintaining, or equipping
			 a new or existing port of entry facility under the jurisdiction, custody
			 and control of the Administrator, including but not limited to expenses
			 related to—(I)land acquisition, design, construction, repair and alteration;(II)furniture, fixtures, equipment, and technology, including installation and deployment thereof; and(III)operations and maintenance.(C)For purposes of subsection (f)(2)(A)(i)(II)–(III), the term new or existing port of entry under the jurisdiction, custody and control of the Commissioner includes any sea or air port of entry at which U.S. Customs and Border Protection provides or will
			 provide services..(3)Subsection (f)(3)(A)(ii)(III) is amended by striking the word land.(4)Subsection (h) is amended by adding a new subparagraph (4) that reads:(4)The term new or existing port of entry facility under the jurisdiction, custody and control of the
			 Administrator includes any port of entry facility or property interest leased by the Administrator..(5)Subsection (i) is amended by striking it in its entirety and replacing with:(i)Role of AdministratorUnder this section, the role and involvement of the Administrator of General Services is required
			 only with respect to donations made pursuant to subsection (f) at land
			 ports of entry under the jurisdiction, custody, and control of the
			 Administrator..552.None of the funds made available in this Act may be used to pay for the travel to or attendance of
			 more than 50 employees of a single component of the Department of Homeland
			 Security, who are stationed in the United States, at a single
			 international conference unless the Secretary of Homeland Security, or a
			 designee, determines that such attendance is in the national interest and
			 notifies the Committees on Appropriations of the Senate and the House of
			 Representatives within at least 10 days of that determination and the
			 basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the
			 United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.553.None of the funds made available in this Act may be used to reimburse any Federal department or
			 agency for its participation in a National Special Security Event.554.With the exception of countries with preclearance facilities in service prior to 2013, none of the
			 funds made available in this Act may be used for new U.S. Customs and
			 Border Protection
			 air preclearance agreements entering into force after February 1, 2014,
			 unless: (1) the Secretary of Homeland Security, in consultation with the
			 Secretary of State, has certified to Congress that air preclearance
			 operations at the airport provide a homeland or national security benefit
			 to the United States; (2) U.S. passenger air carriers are not precluded
			 from operating at existing preclearance locations; and (3) a U.S.
			 passenger air carrier is operating at all airports contemplated for
			 establishment of new air preclearance operations.555.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B),
			 (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a).556.(a)In GeneralBeginning on the date of the enactment of this Act, the Secretary shall not—(1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the
			 Southern border or the Northern border at a land port of entry; or(2)conduct any study relating to the imposition of a border crossing fee.(b)Border Crossing Fee DefinedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is
			 required to pay for the privilege of crossing the Southern border or the
			 Northern border at a land port of entry.557.The administrative law judge annuitants participating in the Senior Administrative Law Judge
			 Program managed by the Director of the Office of Personnel Management
			 under section 3323 of title 5, United States Code, shall be available on a
			 temporary reemployment basis to conduct arbitrations of disputes arising
			 from delivery of assistance under the Federal Emergency Management Agency
			 Public Assistance Program.558.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement
			 Implementation Act (Public Law 112–42) fees collected from passengers
			 arriving from Canada, Mexico, or an adjacent island pursuant to section
			 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(a)(5)) shall be available until expended.559.(a)Section 109(1) of the Department of Justice Appropriations Act of 2002 (Public Law 107–77) is
			 amended by striking $7 and inserting $9.(b)Section 108 of division B of title I of the Consolidated Appropriations Resolution, 2003 (Public
			 Law 108–7) is amended by striking $3 and inserting $5.(c)The additional funds generated by (a) and (b) shall solely be used for the hiring or sustainment of
			 U.S. Customs and Border Protection officers at air and sea
			 ports of entry.560.None of the funds appropriated by this or any other Act shall be used to pay the salaries and
			 expenses of personnel who prepare or submit appropriations language as
			 part of the President's budget submission to the Congress of the United
			 States for programs under the jurisdiction of the Appropriations
			 Subcommittees on the Department of Homeland Security that assumes revenues
			 or reflects a reduction from the previous year due to user fees proposals
			 that have not been enacted into law prior to the submission of the budget
			 unless such budget submission identifies which additional spending
			 reductions should occur in the event the user fees proposals are not
			 enacted prior to the date of the convening of a committee of conference
			 for the fiscal year 2016 appropriations Act.561.None of the funds made available to the Department of Homeland Security by this Act may be
			 obligated for any structural pay reform that
			 affects more than 100 full-time equivalent employee positions or costs
			 more than $5,000,000 in a single year before the end of the 30-day period
			 beginning on the date on which the Secretary of Homeland Security submits
			 to Congress a notification that includes—(1)the number of full-time equivalent employee positions affected by such change;(2)funding required for such change for the current year and through the Future Years Homeland
			 Security Program;(3)justification for such change; and(4)an analysis of compensation alternatives to such change that were considered by the Department.562.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public Web site of that agency any report required to be
			 submitted by the Committees on Appropriations of the Senate and the House
			 of Representatives in this Act, upon the determination by the head of the
			 agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises homeland or national security; or(2)the report contains proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no
			 less than 30 days except as otherwise specified in law.563.None of the funds provided under this Act shall be used by U.S. Immigration and Customs Enforcement
			 to establish a National License Plate
			 Recognition database or other similar project.564.Section 605 of division E of Public Law 110–161 (6 U.S.C. 1404) is hereby repealed.565.The Administrator of the Federal Emergency Management Agency may transfer up to $95,000,000 in
			 unobligated balances made available for the appropriations account for Federal Emergency Management Agency, Disaster Assistance Direct Loan Program under section 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88; 119 Stat. 2061)
			 or under chapter 5 of title I of division B of the Consolidated Security,
			 Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law
			 (110–329; 122 Stat. 3592) to the appropriations
			 account for Federal Emergency Management Agency, Disaster Relief Fund. Amounts transferred to such account under this section shall be available for any authorized
			 purpose of such account.566.The Office of Management and Budget and the Department of Homeland Security shall ensure the
			 congressional budget justifications accompanying the President’s budget
			 proposal for the Department of Homeland Security, submitted pursuant to
			 section 1105(a) of title 31, United States Code, include estimates of the
			 number of unaccompanied alien children anticipated to be apprehended in
			 the budget year and the number of agent or officer hours required to
			 process, manage and care for such children: Provided, That such materials shall also include estimates of all other associated costs for each relevant
			 Departmental component, including but not limited to personnel; equipment;
			 supplies; facilities; managerial, technical and advisory services; medical
			 treatment; and all costs associated with transporting such children from
			 one Departmental component to another or from a Departmental component to
			 another Federal agency.567.Notwithstanding any other provision of law, Gerardo Ismael Hernandez, a Transportation Security
			 Officer employed by the Transportation Security Administration who was
			 killed in the line of duty on November 1, 2013, at the Los Angeles
			 International Airport, shall be deemed to have been a public safety
			 officer for the purposes of the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C. 3711 et seq.).568.(a)DefinitionsSection
		217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
		amended to read as follows:(1)Authority to
		  designate; definitions(A)Authority to
		  designateThe Secretary of Homeland Security, in consultation
		  with the Secretary of State, may designate any country as a program country if
		  that country meets the requirements under paragraph (2).(B)DefinitionsIn
		  this subsection:(i)Appropriate
		  congressional committeesThe term appropriate congressional
		  committees means—(I)the Committee on
		  Appropriations, the Committee on Foreign Relations, the Committee on Homeland
		  Security and Governmental Affairs, and the Committee on the Judiciary of the
		  Senate; and(II)the Committee on
		  Appropriations, the Committee on Foreign Affairs, the Committee on Homeland
		  Security, and the Committee on the Judiciary of the House of
		  Representatives.(ii)Overstay
		  rate(I)Initial
		  designationThe term overstay rate means, with
		  respect to a country being considered for designation in the program, the ratio
		  of—(aa)the number of
		  nationals of that country who were admitted to the United States on the basis
		  of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized
		  stay ended during a fiscal year but who remained unlawfully in the United
		  States beyond such periods; to(bb)the number of
		  nationals of that country who were admitted to the United States on the basis
		  of a nonimmigrant visa under section 101(a)(15)(B) whose periods of authorized
		  stay ended during that fiscal year.(II)Continuing
		  designationThe term overstay rate means, for each
		  fiscal year after initial designation under this section with respect to a
		  country, the ratio of—(aa)the number of
		  nationals of that country who were admitted to the United States under this
		  section or on the basis of a nonimmigrant visa under section 101(a)(15)(B)
		  whose periods of authorized stay ended during a fiscal year but who remained
		  unlawfully in the United States beyond such periods; to(bb)the number of
		  nationals of that country who were admitted to the United States under this
		  section or on the basis of a nonimmigrant visa under section 101(a)(15)(B)
		  whose periods of authorized stay ended during that fiscal year.(III)Computation
		  of overstay rateIn determining the overstay rate for a country,
		  the Secretary of Homeland Security may utilize information from any available
		  databases to ensure the accuracy of such rate.(iii)Program
		  countryThe term program country means a country
		  designated as a program country under subparagraph
		  (A)..(b)Technical and
		conforming amendmentsSection 217 of the Immigration and
		Nationality Act (8 U.S.C. 1187) is amended—(1)by striking
		Attorney General each place the term appears (except in
		subsection (c)(11)(B)) and inserting Secretary of Homeland
		Security; and(2)in subsection
		(c)—(A)in paragraph
		(2)(C)(iii), by striking Committee on the Judiciary and the Committee on
		International Relations of the House of Representatives and the Committee on
		the Judiciary and the Committee on Foreign Relations of the Senate and
		inserting appropriate congressional committees;(B)in paragraph
		(5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
		Foreign Affairs, and the Committee on Homeland Security, of the House of
		Representatives and the Committee on the Judiciary, the Committee on Foreign
		Relations, and the Committee on Homeland Security and Governmental Affairs of
		the Senate and inserting appropriate congressional
		committees; and(C)in paragraph (7),
		by striking subparagraph (E).(c)Designation of
		program countries based on overstay rates(1)In
		generalSection 217(c)(2)(A) of the Immigration and Nationality
		Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:(A)General
		  numerical limitations(i)Low
		  nonimmigrant visa refusal rateThe percentage of nationals of
		  that country refused nonimmigrant visas under section 101(a)(15)(B) during the
		  previous full fiscal year was not more than 3 percent of the total number of
		  nationals of that country who were granted or refused nonimmigrant visas under
		  such section during such year.(ii)Low
		  nonimmigrant overstay rateThe overstay rate for that country was
		  not more than 3 percent during the previous fiscal
		  year..(2)Qualification
		criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3)) is
		amended to read as follows:(3)Qualification
		  criteriaAfter designation as a program country under section
		  217(c)(2), a country may not continue to be designated as a program country
		  unless the Secretary of Homeland Security, in consultation with the Secretary
		  of State, determines, pursuant to the requirements under paragraph (5), that
		  the designation will be
		  continued..(3)Initial
		periodSection 217(c) is further amended by striking subsection
		(c)(4).(4)Continuing
		designationSection 217(c)(5)(A)(i)(II) of such Act (8 U.S.C.
		1187(c)(5)(A)(i)(II)) is amended to read as follows:(II)shall determine,
		  based upon the evaluation in subclause (I), whether any such designation under
		  subsection (d) or (f), or probation under subsection (f), ought to be continued
		  or
		  terminated;.(5)Computation of
		visa refusal rates; judicial reviewSection 217(c)(6) of such Act
		(8 U.S.C. 1187(c)(6)) is amended to read as follows:(6)Computation of
		  visa refusal rates and judicial review(A)Computation of
		  visa refusal ratesFor purposes of determining the eligibility of
		  a country to be designated as a program country, the calculation of visa
		  refusal rates shall not include any visa refusals which incorporate any
		  procedures based on, or are otherwise based on, race, sex, or disability,
		  unless otherwise specifically authorized by law or regulation.(B)Judicial
		  reviewNo court shall have jurisdiction under this section to
		  review any visa refusal, the Secretary of State’s computation of a visa refusal
		  rate, the Secretary of Homeland Security’s computation of an overstay rate, or
		  the designation or nondesignation of a country as a program
		  country..(6)Visa waiver
		informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7))
		is amended—(A)by striking
		subparagraphs (B) through (D); and(B)by striking
		waiver
		information.— and all that follows through In
		refusing and inserting waiver information.—In refusing.(7)Waiver
		authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is
		amended to read as follows:(8)Waiver
		  authorityThe Secretary of Homeland Security, in consultation
		  with the Secretary of State, may waive the application of paragraph (2)(A)(i)
		  for a country if—(A)the country meets
		  all other requirements of paragraph (2);(B)the Secretary of
		  Homeland Security determines that the totality of the country's security risk
		  mitigation measures provide assurance that the country's participation in the
		  program would not compromise the law enforcement, security interests, or
		  enforcement of the immigration laws of the United States;(C)there has been a
		  general downward trend in the percentage of nationals of the country refused
		  nonimmigrant visas under section 101(a)(15)(B);(D)the country
		  consistently cooperated with the Government of the United States on
		  counterterrorism initiatives, information sharing, preventing terrorist travel,
		  and extradition to the United States of individuals (including the country's
		  own nationals) who commit crimes that violate United States law before the date
		  of its designation as a program country, and the Secretary of Homeland Security
		  and the Secretary of State assess that such cooperation is likely to
		  continue;(E)the percentage of
		  nationals of the country refused a nonimmigrant visa under section
		  101(a)(15)(B) during the previous full fiscal year was not more than 10 percent
		  of the total number of nationals of that country who were granted or refused
		  such nonimmigrant visas; and(F)Effective
		  PeriodThe amendments made by this subsection shall be in effect
		  during the period beginning on the date of enactment of this Act and ending on
		  December 31,
		  2017..(d)Termination of
		designation; probationSection 217(f) of the Immigration and
		Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:(d)Termination of
		  designation; probation(1)DefinitionsIn
		  this subsection:(A)Probationary
		  periodThe term probationary period means the fiscal
		  year in which a probationary country is placed in probationary status under
		  this subsection.(B)Program
		  countryThe term program country has the meaning
		  given that term in subsection (c)(1)(B).(2)Determination,
		  notice, and initial probationary period(A)Determination
		  of probationary status and notice of noncomplianceAs part of
		  each program country’s periodic evaluation required by subsection (c)(5)(A),
		  the Secretary of Homeland Security shall determine whether a program country is
		  in compliance with the program requirements under subparagraphs (A)(ii) through
		  (F) of subsection (c)(2).(B)Initial
		  probationary periodIf the Secretary of Homeland Security
		  determines that a program country is not in compliance with the program
		  requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
		  Secretary of Homeland Security shall place the program country in probationary
		  status for the fiscal year following the fiscal year in which the periodic
		  evaluation is completed.(3)Actions at the
		  end of the initial probationary periodAt the end of the initial
		  probationary period of a country under paragraph (2)(B), the Secretary of
		  Homeland Security shall take 1 of the following actions:(A)Compliance
		  during initial probationary periodIf the Secretary determines
		  that all instances of noncompliance with the program requirements under
		  subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
		  the latest periodic evaluation have been remedied by the end of the initial
		  probationary period, the Secretary shall end the country’s probationary
		  period.(B)Noncompliance
		  during initial probationary periodIf the Secretary determines
		  that any instance of noncompliance with the program requirements under
		  subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
		  the latest periodic evaluation has not been remedied by the end of the initial
		  probationary period—(i)the Secretary may
		  terminate the country’s participation in the program; or(ii)on an annual
		  basis, the Secretary may continue the country’s probationary status if the
		  Secretary, in consultation with the Secretary of State, determines that the
		  country’s continued participation in the program is in the national interest of
		  the United States.(4)Actions at the
		  end of additional probationary periodsAt the end of all
		  probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the
		  Secretary shall take 1 of the following actions:(A)Compliance
		  during additional periodThe Secretary shall end the country’s
		  probationary status if the Secretary determines during the latest periodic
		  evaluation required by subsection (c)(5)(A) that the country is in compliance
		  with the program requirements under subparagraphs (A)(ii) through (F) of
		  subsection (c)(2).(B)Noncompliance
		  during additional periodsThe Secretary shall terminate the
		  country's participation in the program if the Secretary determines during the
		  latest periodic evaluation required by subsection (c)(5)(A) that the program
		  country continues to be in non-compliance with the program requirements under
		  subparagraphs (A)(ii) through (F) of subsection (c)(2).(5)Effective
		  dateThe termination of a country's participation in the program
		  under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
		  first fiscal year following the fiscal year in which the Secretary determines
		  that such participation shall be terminated. Until such date, nationals of the
		  country shall remain eligible for a waiver under subsection (a).(6)Treatment of
		  nationals after terminationFor purposes of this subsection and
		  subsection (d)—(A)nationals of a
		  country whose designation is terminated under paragraph (3) or (4) shall remain
		  eligible for a waiver under subsection (a) until the effective date of such
		  termination; and(B)a waiver under
		  this section that is provided to such a national for a period described in
		  subsection (a)(1) shall not, by such termination, be deemed to have been
		  rescinded or otherwise rendered invalid, if the waiver is granted prior to such
		  termination.(7)Consultative
		  role of the secretary of stateIn this subsection, references to
		  subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
		  carry with them the consultative role of the Secretary of State as provided in
		  those
		  provisions..(e)Review of
		overstay tracking methodologyNot later than 180 days after the
		date of the enactment of this Act, the Comptroller General of the United States
		shall conduct a review of the methods used by the Secretary of Homeland
		Security—(1)to track aliens
		entering and exiting the United States; and(2)to detect any
		such alien who stays longer than such alien's period of authorized
		admission.(f)Evaluation of
		electronic system for travel authorizationNot later than 90 days
		after the date of the enactment of this Act, the Secretary of Homeland Security
		shall submit to Congress—(1)an evaluation of
		the security risks of aliens who enter the United States without an approved
		Electronic System for Travel Authorization verification; and(2)a description of
		any improvements needed to minimize the number of aliens who enter the United
		States without the verification described in paragraph (1).(g)Sense of
		Congress on priority for review of program countriesIt is the
		sense of Congress that the Secretary of Homeland Security, in the process of
		conducting evaluations of countries participating in the visa waiver program
		under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187),
		should prioritize the reviews of countries in which circumstances indicate that
		such a review is necessary or desirable.(rescissions)569.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby
			 rescinded from the following accounts and programs in the specified
			 amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law
			 99–177):(1)$27,300,000 from unobligated prior year balances from U.S. Customs and Border Protection Border Security, Fencing, Infrastructure, and Technology;(2)$8,000,000 from Public Law 113–76 under the heading U.S. Custom and Border Protection—Air and Marine Operations in division F of such Act;(3)$12,500,000 from unobligated prior year balances from U.S. Customs and Border Protection—Construction and Facilities Management;(4)$15,300,000 from Transportation Security Administration Aviation Security account 70x0550;(5)$102,000,000 from Public Law 113–76 under the heading Transportation Security Administration Aviation Security;(6)$2,550,000 from Public Law 112–10 under the heading Coast Guard Acquisition, Construction, and Improvements;(7)$11,980,000 from Public Law 112–74 under the heading Coast Guard Acquisition, Construction, and Improvements;(8)$16,500,000 from Public Law 113–76 under the heading Coast Guard Acquisition, Construction, and Improvements;(9)$9,469,000 from Public Law 113–6 under the heading Coast Guard Acquisition, Construction, and Improvements; and(10)$14,000,000 from Science and Technology Research and Development, Acquisition, and Operations account 70x0800.(rescission)570.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund
			 established by section 9703 of title 31, United States Code, (added by
			 section 638 of Public Law 102–393) $200,000,000 shall be rescinded.(rescissions)571.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the
			 following funds are hereby rescinded from the following accounts and
			 programs in the specified amounts:(1)$1,362,285 from U.S. Customs and Border Protection, Salaries and Expenses;(2)$57,998 from Coast Guard, Acquisition, Construction and Improvements; and(3)$73,905 from Federal Emergency Management Agency, National Predisaster Mitigation Fund.(rescission)572.Of the unobligated balances made available to Federal Emergency Management Agency, Disaster Relief Fund, $310,000,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.573.Notwithstanding section 404 or 420 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C.
			 5170c and 5187), during fiscal year 2015, the President may provide hazard
			 mitigation assistance in accordance with such section 404 in any area in
			 which assistance was provided under such section 420.This Act may be cited as the Department of Homeland Security Appropriations Act, 2015.June 26, 2014Read twice and placed on the calendar